CALL, District Judge.
In this cause the bill of complaint was filed April 7, 1920, praying that the defendant be decreed to hold the legal title to an undivided half interest in the real estate described in the bill as the trustee for the complainants and for other relief. The basis of the suit is a grant by Gov. White, of 175 acres of land upon Key Biseayne (Key Buskun) in Dade county, Florida, while the Floridas were under the dominion of Spain.
The bill shows the grant to Pedro Fornells on January 18, 1805; the memorial of Mary Ann Davis to the commissioners for confirmation of the grant July 23, 1824, claiming title through a deed' from Rafael Andreu, a stepson of Pedro Fomells, executed July 12, 1824. The action of the commissioners confirming this grant to Mary Ann Davis was approved and confirmed by Act of Congress February 8, 1827 (4 Stat. 202). The survey of the surveyor general was made in 1847, segregating the 175 acres from the public domain. On June 30, 1827, Mary Ann Davis and her husband deeded to the United States three acres of the tract on which the Cape Florida lighthouse was built. This lighthouse was subsequently abandoned, and in 1903 the three acres was conveyed to Waters S. Davis. June 3, 1893, the heirs of Mary Ann Davis quitclaimed their interest to Waters S. Davis. April 23, 1896, patent for these lands was issued to Mary Ann Davis, the confirmee, but was not delivered until, 1898 on account of a protest filed by Venancio Sanchez, which protest was over*415ruled by the surveyor general, the Land Commissioner, and the Secretary of the Interior.
June 28, 1913, Waters S. Davis, one of the heirs of Mary Ann Davis, conveyed these lands to the defendant. The complainants deraign their title to one-half undivided interest in and to said lands through a deed executed by the attorney in fact of Dona Porsila de Barrosa, widow, and daughter of Pedro Fornells, and her children, residents of Cuba, to Venancio Sanchez, dated May 26, 1843.
The bill further alleges certain transactions between Sanchez and the husband of Mary Ann Davis, looking to the division of the land into lots and settlement of same, which were not consummated, as well as a conference between Sanchez and Waters S. Davis looking to a buy or sell proposition, which resulted in failure to arrive at an agreement; the subsequent application of Davis for the patent, and the protest filed by Sanchez against the issuance of same, and the proceedings thereunder; and the issuance of the patent in 1898 as above noted. A number of allegations are made to show that neither the complainants, nor their predecessor in title, were guilty of laches in asserting their claims in the courts.
The defendant moved to dismiss the bill on the grounds that the bill showed that complainants were guilty of laches and the action ought not to be maintained in equity and good conscience.
The eighth article of the Treaty by which the Floridas were ceded to the United States, as copied in the case of United States v. Perche-man, 7 Pet. (32 U. S.) 87, 88, 8 L. Ed. 604, is as follows:
“All tlie grants of land made before tbe 24tb of January, 1818, by bis Catholic majesty or by bis lawful authorities in tbe said territories ceded by bis majesty to tbe United'States [tbe English portion says, “shall be ratified and confirmedtbe Spanish, “shall remain ratified and confirmed”] to- -tbe persons in possession of tbe lands to the same extent that tbe same grants would be valid if tbe territories had remained under the dominion of bis Catholic -majesty.” 8 Stat. 258.
Where the lands granted had been officially surveyed and segregated from the public domain prior to the cession, the title had vested, and, as I understand the language of Chief Justice Marshall in U. S. v. Percheman, supra, the United States took no ditle to same by the treaty of cession. If, however, the grant was of a certain number of acres of land, as was the case in the grant involved in this case, undefined and incapable of identification, then title became perfect only when the granted land was surveyed, thus segregating it from the public domain, and a patent issued. Langdeau v. Hanes, 21 Wall. 531, 22 L. Ed. 606.
I am of opinion, therefore, that it is from the issuance of the patent that the title became perfect in this case, although the survey was made and approved in 1847. It is therefore from 1896 or 1898 that I will consider the question of laches.
The bill shows that Venancio Sanchez lived until 1899, something like a year after his protest against the issuance of the patent had been overruled by the Secretary of' the Interior, and when he recognized that Davis was claiming the whole acreage.. That no steps were taken by him to assert his claim to the undivided half interest, because of *416the difficulty in discovering record evidence to establish the title of his grantors, I deduce from the allegations of the. bill. He was charged with notice that in 1893 the grantor of the defendant had received a conveyance of the three-acre tract, theretofore conveyed to the United States by his predecessor in title. These complainants must be charged with notice that in 1913 this defendant received his conveyance to these lands, the entire title, not a half interest, and yet no steps taken legally to assert their claim.
It does not seem to me that, because the defendant may be charged with notice of the claims of complainant, that would excuse the delay from 1896 or 1898 to 1920 by the complainants in asserting the claim made in the bill. Venancio Sanchez, at the time he made his protest to the Land Department against the issuance of the patent at the instance of Davis, knew that Davis’ claim was antagonistic to his.
 Any laches chargeable to their predecessor in title to the complainants is chargeable to them, and their right to maintain the suit must be tested by the right of their predecessor, had he remained alive and retained the title; and had he remained alive and waited until 1920 to assert his rights against this defendant, certainly a court of equity would not entertain the suit. I am of opinion that the defendant occupies the position of a bona fide purchaser for value, and that the complainants are barred by their laches from maintaining this suit.
A decree will be entered, granting the motion to dismiss the bill.